Citation Nr: 1628731	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-39 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
This matter was previously before the Board, and, in August 2015, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The Board notes that in June 2016 the Veteran submitted a VA Form 21-22 in order for Veterans of Foreign Wars of the United States (VFW) to replace the American Legion as the Veteran's representative of record.  Furthermore, the Board notes that the Veteran has not participated in a hearing before the Board, and that VFW has not submitted an appellant brief of an informal hearing presentation.  Nevertheless, the American Legion submitted an appellant brief in July 2015.  The most recent supplemental statement of the case (SSOC) was issued in March 2016, and the American Legion submitted a valid due process waiver on the Veteran's behalf that same month requesting that the Board proceed with adjudication of the case even in the event that new evidence is submitted into the record.  There is otherwise no indication that the Veteran or VFW wishes to submit any additional appellant briefs or informal hearing presentations.


FINDING OF FACT

The Veteran's acquired psychiatric disorder has caused occupational and social impairment with deficiencies in most areas, but has not caused total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that this matter was previously remanded in order to obtain outstanding VA and private treatment records.  Additional VA treatment records have been associated with the claims file in substantial compliance with the Board's remand instructions.  Furthermore, VA sent a letter in September 2015 requesting that the Veteran submit or identify and authorize VA to obtain any outstanding private treatment records.  A September 2015 VA Form 27-0820 indicates that the Veteran informed VA in a phone conversation that he had no additional records to submit and waived any remaining response time.  Therefore, the Board finds that VA has substantially complied with the Board's remand instruction to obtain any outstanding private treatment records.  Finally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded in order to provide the Veteran with an additional VA examination, and that an additional VA examination was completed in substantial compliance with the Board's remand instructions.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to a disability rating in excess of 50 percent for an acquired psychiatric disorder.  As discussed supra, the Veteran is entitled to a disability rating of 70 percent for his acquired psychiatric disorder.

The Veteran first filed for service connection in October 2004.  Service connection was granted in April 2009, and a disability rating of 30 percent was assigned as of the date the claim was received.  The Veteran appealed.  During the pendency of the appeal, his rating was increased to 50 percent from the date his claim was received.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for mental disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran submitted multiple written statements indicating that he experienced nightmares and intrusive thoughts of his time in-service as well as anger and anxiety.

VA treatment records from October 2004 to June 2005 indicate that the Veteran consistently reported to therapy sessions on time, appropriately dressed, and oriented in three spheres.  

The Veteran underwent a VA examination in December 2004, at which he reported experiencing disturbing dreams approximately once per month.  The Veteran indicated that he felt stress but was unable to describe a cause.  The Veteran also stated that he experienced intrusive thoughts but was unable to describe how often.  The Veteran claimed occasional suicidal ideation and denied flashbacks.  The Veteran described experiencing  depression, exaggerated startle response, hypervigilance, avoidance of stimuli reminiscent of his time in-service, and anger management issues.  
During the December 2004 examination, the Veteran also described his relationship with his family and his work history.  The Veteran described his relationship with his siblings as pretty close.  The Veteran was unmarried and did not have a relationship with a significant other at the time of the examination, but he stated that he did form sporadic romantic relationships often lasting from six months to a year.  The Veteran indicated that he was retired.  

As a result of the December 2004 examination, the examiner made a number of clinical findings and observations.  The examiner observed that the Veteran was oriented in all spheres; his immediate and recent memories were intact; his thought process production was spontaneous and abundant; and his judgment was good.  The examiner did not observe any delusions, suicidal or homicidal ideation, ideas of reference, or feelings of unreality.  The examiner noted, however, that the Veteran's remote memory was vague and approximate; his speech was vague; his range of affect was restricted; his affect level noticeably changed when discussing his experiences in-service; his continuity of thought contained some rambling; and that his insight was poor.  The examiner also noted that the Veteran could be goal directed when refocused by the examiner. 

The December 2004 examiner assigned a global assessment of functioning (GAF) score of 50.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  A GAF score of 41 to 50 is associated with serious symptoms.  Id.

A January 2005 VA treatment record indicates that the Veteran had a flat affect

An April 2005 VA treatment record indicates that the Veteran experienced depression, sleep issues, and intrusive thoughts.

A June 2005 VA treatment record indicates that the Veteran had a flat affect.

In an October 2005 VA treatment record the Veteran reported daily intrusive thoughts and flashbacks once per month.  The Veteran stated that he had chronic suicidal ideation, but denied current suicidal ideation.  The Veteran was diagnosed with PTSD and depressive disorder.

The Veteran underwent a psychiatric history and assessment in December 2005.  The Veteran reported experiencing daily intrusive thoughts and nightmares and monthly flashbacks.  The Veteran estimated that he only got five hours of sleep per night due to his nightmares.  The Veteran stated that he experienced chronic suicidal ideation and depression.  The Veteran denied any history of suicidal acts or self-harm, but the Veteran indicated that his religious beliefs were solely responsible for preventing him from hurting himself.  The Veteran stated that he was close to one of his brothers.  The Veteran's speech was spontaneous and fluid with a normal rate and good prosody.  The Veteran's affect was calm with no lability.  The Veteran did not have any suicidal ideation, homicidal ideation, hallucinations, or delusions.  The Veteran's thought process was linear in stream with tight associations, his insight was fair, and his judgement was intact.  The treating psychiatrist noted a high risk of suicidal ideation and homicidal ideation due to chronic thoughts that was lowered due the Veterans religious beliefs as well as due to the fact that the Veteran had a lot of family in town.  The Veteran was assigned a GAF score of 40.  A GAF score of 31 to 40 is associated with some impairment in reality testing or major impairment in several areas such as work, school, family relations, judgment, thinking, or mood.  See DSM-IV.

VA treatment records from December 2005 to September 2007 indicate that the Veteran continued to report nightmares, flashbacks, and intrusive thoughts, and that he was consistently found to have linear thought processes; fair insight, and intact judgement.  During this period the Veteran's assigned GAF scores were gradually elevated from 40 to 49. 

A May 2007 letter indicated that the Veteran was attending counseling sessions in order to treat his PTSD.

The Veteran underwent a suicide risk assessment in September 2007.  The Veteran reported that he had not attempted suicide, because he was too stubborn.  The Veteran indicated that he lived alone, but was active in his church and had peers and friends to talk to.  The Veteran's affect was calm with no lability.  There was no suicidal ideation, homicidal ideation, hallucinations, or delusions.  The Veteran's thought process was linear in stream with tight associations; his insight was improved; and his judgement was intact.  The Veteran was diagnosed with severe chronic PTSD and severe recurrent major depressive disorder.  The Veteran was assigned a GAF score of 49.  The Veteran was also assigned a suicide risk of low or nil.  The Veteran underwent another suicide risk assessment in September 2009 that resulted in similar findings.

VA treatment records from September 2007 to February 2016 indicate that the Veteran consistently reported psychiatric symptoms including depression, apathy, and self-imposed isolation.  Nevertheless, the records indicate that the Veteran consistently reported to therapy sessions on time; was alert and oriented in three spheres; and reported maintaining relationships with his family as well as sporadic relationships with significant others and friends.

The Veteran underwent another VA examination in September 2010.  The Veteran reported experiencing depression and passive suicidal ideation as well as daily intrusive thoughts, monthly flashbacks, hypervigilance, and nightmares three times per week.  The Veteran indicated that he had on and off relationships lasting as long as one year, but that he did not care about people due to anger, irritability, and moodiness.  The Veteran stated that he was retired.  The examiner observed that the Veteran was clean and neatly groomed; was cooperative; had a normal affect; did not engage in obsessive or ritualistic behavior; had normal remote, recent, and immediate memory; was oriented to person, place, and time; experienced no delusions or hallucinations; had judgment sufficient to understands the outcomes of his behavior; and had insight sufficient to understand that he has a problem.  The examiner diagnosed the Veteran with depression and chronic PTSD.  The examiner opined that the Veteran was not totally occupationally and socially impaired, but the examiner indicated that occupational and social impairment did result impairment in judgment, thinking, and mood.  The Veteran was assigned a GAF score of 50.
A September 2014 VA treatment record indicates that the Veteran experienced no suicidal thoughts or ideations; was alert and answering questions; was in no apparent distress; and was speaking in full sentences.

A January 2015 VA treatment record indicates that the Veteran was alert and oriented in three spheres, and that there was no apparent distress.

The Veteran underwent another VA examination in November 2015.  The Veteran opined that his anger and irritability are the main reasons he was not able to form a marital relationship.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; mild memory loss such as forgetting names directions or recent events; flattened affect; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting; an inability to establish and maintain effective relationships; nightmares; and flashbacks.  The examiner observed that the Veteran had somewhat slurred articulation and prosody; logical, linear, and goal-oriented thought processes; no homicidal or suicidal ideations; and fair to satisfactory insight and judgment.  The Veteran was diagnosed with PTSD and alcohol dependence, and the examiner indicated that the symptoms of each diagnosis intertwined and overlapped in such a way to prevent differentiating which portion of each symptom was attributable to each diagnosis.  The examiner opined that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran's level of impairment had remained stable since December 2004.  The examiner also opined that the Veteran, although retired, was able to secure and maintain employment in spite of his psychiatric symptoms.

The Veteran underwent a mental health assessment at a VA facility in June 2016.  The Veteran indicated that he experienced flashbacks; nightmares; dissociative episodes; intense or prolonged distress; irritable behavior or anger outbursts; reckless or self-destructive behavior; hypervigilance; exaggerated startle response; and problems with concentration.  The physician conducting the evaluation indicated that the Veteran was cooperative with no agitation; spoke with regular rate, rhythm, and volume; had logical goal directed thought processes; did not manifest delusions, hallucinations, or suicidal or homicidal ideation; had good insight; had adequate judgment for outpatient treatment as well as grossly intact cognition.  The Veteran was assigned a GAF score of 50.

The Veteran is entitled to a disability rating of 70 percent throughout the period on appeal.  The record indicates that the Veteran has repeatedly manifested symptoms severe enough to warrant a disability rating of 70 percent.  In a December 2004 VA examination, the Veteran was found to have problems with continuity of thought such as rambling; as well as poor insight; and difficulty engaging in goal directed thought without being refocused by the examiner.  In December 2005, the Veteran was assigned a GAF score of 40, and - although the Board notes that GAF scores are not dispositive - as previously noted a GAF score of 40 is associated with impairment in reality testing or major impairment in several areas such as work, school, family relations, judgment, thinking, and mood.  See DSM-IV.  In September 2010, a VA examiner opined that the Veteran's mental symptoms impaired his judgment, thinking, and mood.  In November 2015, a VA examiner opined that the severity of the Veteran's condition had been stable since December 2004.  During the period on appeal the Veteran has consistently reported nightmares, flashbacks, exaggerated startle response, and intrusive thoughts.  The Veteran's suicide risk was evaluated as low two times during the period on appeal, but the Veteran also reported chronic suicidal ideation; and that his religious beliefs were the sole reason he had not committed suicide.  

The Board finds that the symptoms discussed above are of sufficient severity to warrant a disability rating of 70 percent.  The Board notes however that, during the period on appeal, the Veteran's PTSD symptoms have, at times, also been less severe.  Nevertheless, the Board finds that the weight of the evidence is sufficient to reach a state of equipoise regarding whether the Veteran's disability picture more closely resembles the criteria for a disability rating of 70 percent rather than 50 percent throughout the period on appeal.  Therefore, the benefit of the doubt must be given to the Veteran, and that the Veteran is entitled to a disability rating of 70 percent throughout the period on appeal.

The Veteran is not entitled to a total disability rating at any time during the period on appeal.  The Board notes that the evidence indicates that the Veteran's mental symptoms impact his ability to form relationships as well as to work.  Nevertheless, this level of impairment was taken into consideration when assigning the Veteran a disability rating of 70 percent.  In spite of this level of impairment the Veteran has been able to maintain relationships with his family as well as to form sporadic romantic relationships lasting anywhere from six months to one year.  In light of this evidence the Board finds that the Veteran is able to form at least some relationships and is, therefore, not totally socially impaired.  

Prior to the period on appeal, the Veteran was able to maintain employment for over 25 years in spite of his PTSD symptoms, and, in November 2015, a VA examiner - taking into consideration the Veteran's medical records and lay symptoms throughout the period on appeal - opined that the Veteran would, if he so chose, still be able to work under similar conditions that he worked under prior to his retirement.  Therefore, the Board finds that the Veteran is not totally occupationally impaired.

Additionally, the Board notes that throughout the period on appeal treatment records indicate that the Veteran was alert and oriented to person, place, and time; denied homicidal ideation; manifested only passive suicidal ideation but was found to be a low suicide risk; and was never found to have persistent delusions or hallucinations; memory loss severe enough to forget names of close relatives, his own occupation, or his own name; gross impairment in thought processes or communication; an inability to perform activities of daily living; or grossly inappropriate behavior.  Finally, the Board notes that the Veteran's GAF scores ranged from 40 to 50, and - although GAF scores are not dispositive for rating purposes - he was never assigned a GAF score associated with symptoms illustrative of total occupational and social impairment such as acting grossly inappropriately, gross impairment in communication, persistent danger of severely hurting self or other, etc.  See DSM-IV.  Therefore, the Veteran is not totally occupationally and socially impaired, and is not entitled to a total disability rating.

Nevertheless, as described, the evidence is in relative equipoise as to whether Veteran's disability picture more closely resembles the criteria for a disability rating of 70 percent than it does a 50 percent rating.  As such a disability rating of 70 percent schedular rating is granted.
 
Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's acquired psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to mental disorders require the Board to take into consideration the Veteran's occupational and social impairment.  These terms are broad and, by their very nature require, the Board to consider the Veteran's health holistically and globally.  Furthermore - although the Board is provided with an illustrative list of symptoms associated with each disability rating - the Board must take into consideration the existence and severity of all mental symptoms when determining the Veteran's level of occupational and social impairment.  See Mauerhan; see also Vazquez-Claudio.  That is, the Board necessarily considers all of psychiatric symptoms within the scheduled rating criteria.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, he is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Board has also considered whether the issue of total disability due to individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not filed a claim for TDIU, nor has he explicitly stated that his psychiatric symptoms prevent him from working.  Additionally, in November 2015, a VA examiner opined that the Veteran's psychiatric symptoms did not prevent him from working.  Therefore, the Board finds that the issue of TDIU has not been raised by the record


ORDER

A disability rating of 70 percent for an acquired psychiatric disorder is granted; subject to the laws and regulations governing the award of monetary benefits. 

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


